department of the treasury internal_revenue_service washington d c e zoulevo2y ye res government entities division aug legend dear applicant t eo ra t this is in reference to your letter postmarked date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code you are recognized as exempt under sec_501 of the code and are classified as a private_foundation you are proposing to make a scholarship grants to m area high school students to attend college you will be selecting your students based on academic performance ability and aptitude for college motivation character ability and potential leadership and financial need a grantee of your scholarships may not be related to a member of your selection committee or to a disqualified_person you will be obtaining yearly reports from your grantees you will investigate and seek recovery_of any misuse of your funds sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any individual sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 c in its generally accepted legal sense charitable as used in its generally accepted legal sense includes advancement of education sec_4945 and b of the code impose certain excise_taxes on expenditure defined as taxable_expenditures by sec_4945 d sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 gq a grant to an individual for travel sec_4945 of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 b a ii it sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that to secure approval for a grant-making procedure a private_foundation must demonstrate to the satisfaction of the commissioner that the grant procedures include an objective and a nondiscriminatory selection process the procedure is designed to result in the performance b of the activities intended to be financed and the foundation will obtain reports to determine whether c the grant funds are being properly used reports are not required if the foundation pays the scholarship grants to an educational_institution see sec_53_4945-4 and c of the foundation excise_tax regulations since you are aiding students to attend college your scholarship program would be a charitable activity of advancing education sec_501 of the code will not be affected by engaging in these activities thus we conclude that your exempt status under 7o 2o0leoo2s based on the information submitted and assuming your scholarship procedures will be conducted as proposed we rule that your procedures for awarding scholarships comply with the requirements contained in sec_4945 because of the code a your scholarship procedures include an objective and nondiscriminatory selection process b your recipients must be enrolled ina degree program to receive your scholarship grants thus your procedures are designed to result in the performance of the activities that you intend to finance c you will satisfy the report requirement by requiring annual reports investigating and seeking recovery_of any misuse of your scholarship grants grants awarded under your program are considered scholarships under sec_117 of the code and qualify for the exclusion_from_gross_income provided for in sec_117 a the extent such amounts are used for qualified_tuition_and_related_expenses within the meaning of sec_117 to based on the information submitted we conclude that your scholarship grant making program is a grant program that is not subject_to the provisions of sec_117 of the code accordingly we rule that your scholarship grants that are awarded under your procedures are excludable from the gross_income of your recipients under sec_117 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it that no grants will be awarded to the foundation_manager trustee members of the selection committed or for a purpose inconsistent with the purposes described in sec_170 c b of the code any change in your procedures must be reported to the cincinnati ohio tax exempt and government entities te_ge office is based and we are informing the cincinnati ohio tax exempt and government entities te_ge office of this action please keep a gs copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it provides that it may not be used or cited as precedent sec_6110 of the internal_revenue_code sincerely terrell m berkovsky manager exempt_organizations technical group fri department of the treasury internal_revenue_service washington d c pate aus contact person rreerrkekereekrerer id number kekekekeerer erk telephone number rerekekeeerereekeree t eo b4 employer_identification_number legend the trust the association the foundation dear sir or madam this is in response to the trust's letter dated date as amended date which requests a ruling that the termination of the trust and the transfer of excess_assets from the trust to the foundation wil not result in the imposition of the excise_tax under sec_4976 of the internal_revenue_code the trust was established in to provide various health and welfare benefits to employees who are covered under a collective bargaining agreement between the association and a an affiliate of b in the trust received a determination_letter from the internal_revenue_service that it qualified as a tax- exempt voluntary employees’ beneficiary association veba within the meaning of sec_501 of the code section of the trust agreement as amended provides that in the event of termination and payment of benefits any remaining funds shall be paid over into the foundation in the foundation received a determination_letter from the internal_revenue_service that it was an exempt_organization as described in sec_501 of the code the purposes of the foundation include providing assistance in housing to people or organizations with special shelter needs and educational_assistance to individuals and organizations to further the objective of bettering the community participating employers contributed funds to the trust for each employee covered by the agreement which purchased group medical benefits for these employees due to recent changes in the collective bargaining agreements participating employers make contributions to plan c which provides health coverage to the employees who were formerly covered by the trust individuals are currently eligible for benefits under the trust and none will be eligible in the foreseeable future no participating employer contributions were made to the trust effective date no the association proposes to terminate the trust and contribute the surplus assets to the foundation these assets represent contributions by participating employers that exceed the amounts required to purchase health benefits for each eligible_employee of participating employers sec_501 of the code provides that a voluntary employee_benefit_plan veba that provides for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries shall be exempt from taxation sec_1_501_c_9_-1 of the income_tax regulations provides that to be described in sec_501 of the code an organization must be an employees’ organization sec_1_501_c_9_-4 of the regulations provides that no part of the net_earnings of any employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits sec_1_501_c_9_-4 of the regulations states that the distribution of assets remaining in a terminated veba after satisfaction of all liabilities to plan beneficiaries will not constitute prohibited inurement where they are used to purchase life_insurance or health benefits for the members or directly distributed to them so long as amounts are based on objective and reasonable standards and do not result in disproportionate payments to officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees association lol zoo0lec sec_39 sec_4976 of the code provides that if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year a tax is imposed on such employer equal to of such disqualified_benefit sec_4976 of the code states that that for the purposes of sec_4976 any portion of a welfare_benefit_fund that reverts to the benefit of the employer is a disqualified_benefit sec_501 of the code provides for the exemption from federal_income_tax of organizations that are operated exclusively for educational or charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states in part that an organization is not operated for one or more exempt purposes if its net_earnings may inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the reguiations provides in part that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his or her family shareholders of the organization or persons controlled directly or indirectly by such private interests the transfer of excess_assets from the trust to the foundation will ensure that none of its funds revert to the employers or any other private individual because no employers or any other private individuals will receive a distribution of funds from the trust the transfer of assets to the foundation will not be a disqualified_benefit as defined by sec_4976 c of the code accordingly we rule that based upon the information submitted the termination of the trust and the transfer of excess_assets from the trust to the foundation will not result in the imposition of the excise_tax under sec_4976 a of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have bearing on your tax status should be reported to the service we are sending a copy of this ruling to the ohio te_ge office because this letter could help resolve any questions about your exempt status you should keep it with your permanent records ae ‘ if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours berat v oack gerald v sack manager exempt_organizations technical group
